COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER OF CONTINUING ABATEMENT

Appellate case name:      In the Interest of J.C.H.

Appellate case number:    01-11-00704-CV

Trial court case number: 1998-23370

Trial court:              309th District Court of Harris County

        On July 24, 2013, the Court issued an order abating this case for further proceedings in
the trial court. Specifically, the Court order the trial court to appoint counsel, in writing and
separate from any docket sheet notations, to represent appellant, B.H., within 10 days of the date
of the Court’s order. The Court also ordered the District Clerk to file with this Court, within 10
days of the date of the order and at no cost to appellant, a clerk’s record containing the trial
court’s order appointing counsel to represent appellant.
        On July 30, 2013, the District Clerk filed with this Court a clerk’s record; however, the
clerk’s record was not complete, as it did not contain the trial court’s order appointing counsel to
represent appellant.
        Accordingly, we again ORDER the trial court to appoint counsel, in writing and
separate from any docket sheet notations, to represent appellant within 10 days of the date of this
order.1
        It is further ORDERED that the District Clerk file with this Court, within 10 days of the
date of this order and at no cost to appellant, a supplemental clerk’s record containing the trial
court’s order appointing counsel to represent appellant. See TEX. R. APP. P. 20.1(k), 35.1(b).
        Appellant’s brief is ORDERED filed with this Court within 20 days after the
supplemental clerk’s record is filed. See TEX. R. APP. P. 38.6(a). Appellee’s brief, if any, must
be filed within 20 days after the date appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).
       This appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated without further order of the Court when a clerk’s record
containing the trial court’s order appointing counsel to represent appellant is filed with this
Court.

1
       The trial court need not hold a hearing in order to appoint counsel to represent Appellant.
      It is so ORDERED.


Judge’s signature: /s/ Justice Laura C. Higley
                   Acting individually  Acting for the Court

Date: August 26, 2013